Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 103 rejections over Shinkai (JP’020) in view of Haga et al (JP’751) are hereby withdrawn.  Shinkai in view of Haga does not teach or suggest the use of (X1) 2-amino-2-hydroxymethyl-1,3-propanediol, which is required in instant claims 27, 32 and 44 (also, Shinkai in view of Haga does not teach instant mass ratio (X2)/(A1) ranging 8-30 and instant mass ratio (X3)/(A1) ranging 8-60) .  
Claim Interpretation
In claims 27 and 32, applicant recite “[a] method for removing keratotic plugs, comprising applying to skin a composition comprising . . .”.  Since instant claims do not require a step of applying the composition “to the skin having keratotic plugs”, the preamble is interpreted as not limiting the body of the claim and simply stating an intended use.  For the same logic, the preamble of instant claim 44 is also interpreted as simply stating an intended use (i.e., for suppressing protein aggregation) and thus not limiting the body of the claim.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Claim Objections
Claim 37 is objected to because of the following informalities:  on line 3, applicant needs to change “the nose” to --- a nose ---.  On line 4, applicant needs to change “site,” to --- sites, ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-32, 35, 37-41 and 43-50 are rejected under 35 U.S.C. 103 as being obvious over ABE et al (US 2021/0101029 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

In claims 1, 3, 4 and 7, ABE teaches the following:

    PNG
    media_image1.png
    213
    506
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    96
    497
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    62
    438
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    80
    420
    media_image4.png
    Greyscale

Also, in [0229], ABE furthermore teaches that its composition can contain (i) 2-amino-2hydroxymethyl-1,3-propanediol (instant X1) alone, (ii) a combination of 2-amino-2-hydroxymethyl-1,3-propanediol (instant X1) and 2-amino-2methyl-1-propanol (instant X2), or (iii) a combination of 2-amino-2hydroxymethyl-1,3-propanediol (instant X1) and 2-amino-2methyl-1,3-propanediol (instant X3).  ABE teaches (Claims 9 and 10) that its composition further comprises (A1) an anionic surfactant having a carboxylic acid group and/or (A2) anionic surfactant having a sulfonic acid group or a sulfate group.  ABE In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also, the content range (0.08-35 mass%) for (X) as taught in ABE’s  claim 4 overlaps with instant range of claim 32 (thus rendering instant range prima facie obvious), and the pH range of 8.3-12.5 as taught in Abe’s claim 1 overlaps with instant pH range of claims 32 and 44 (thus rendering instant range prima facie obvious).  ABE’s skin cleansing composition is applied to the pore sites on the skin from the forehead to the nose tip of the face, and after a certain period of time, the composition is washed away with water or wiped away with a wiping material ([0172]).  ABE also teaches that after the skin cleansing composition is applied to the application site, the site is then massaged for 10 seconds-10 minutes before the site is washed away with water or wiped away with a wiping material ([0126]).  ABE teaches that its composition is effective in removing keratotic plugs and suppressing protein aggregation ([0021]).  Thus, ABE renders obvious instant claims 27-32, 37-41 and 43-50.  With respect to instant claim 35, ABE teaches ([0058] and [0084]) that its (A1) an anionic surfactant having a carboxylic acid group can be present in the amount of 0.01-5 mass% and that its (A2) anionic surfactant having a sulfonic acid group or a sulfate group can be present in the amount of 0.01-20 mass% or less.  Those ranges overlaps In re Wertheim, supra.  Thus, ABE renders obvious instant claim 35. 
For the same (or similar) reasons as explained in Paragraph 7 above, instant claims are also unpatentable over ABE et al (US 2020/0155434 A1), ABE et al (US 2020/0155433 A1) and ABE et al (US 2020/0121577 A1).  All of these references have a common assignee with the instant application, and based upon the earlier effectively filed date of the references, they constitute prior arts under 35 U.S.C. 102(a)(2).  Therefore, in order to prevent further 103 rejections over those references, and also in order to overcome instant 103 rejection over ABE (US 2021/0101029 A1), applicant need to file a statement of common ownership for those four references (i.e., a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matters disclosed in US 2020/0155434  A1, US 2020/0155433 A1, US 2020/0121577 A1 and US 2021/0101029 A1 and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement) against those four references.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-32, 35, 39-41 and 43-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9-12 and 15 of copending Application No. 16/604,077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1 and 3 of co-pending App.’077 state the following:


    PNG
    media_image5.png
    370
    637
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    102
    629
    media_image6.png
    Greyscale


It would have been obvious to one skilled in the art to use all three of 2-amino-2-hydroxymethyl-1,3-propanediol, 2-amino-2-methyl-1-propanol and 2-amino-2-methyl-1,3-propanediol with a reasonable expectation of success.  Claims 9-10 of App.’077 also teaches that the composition of claim 1 further comprises (A1) an anionic surfactant having a carboxylic acid group or (A2) an anionic surfactant having a sulfonic acid group or a sulfate group.  Also, claims 11 and 12 of App.’077 state the followings:

    PNG
    media_image7.png
    251
    642
    media_image7.png
    Greyscale


Those ratios of claims 11 and 12 overlap with instant ranges of claims 27, 32 and 44, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Claim 4 of App.’077 teaches that the content of the component (X) ranges 0.08-35 mass%.  Claim 7 of App.’077 teaches that the mass ratio of (X) to (Y) ranges 0.001-200.  Claim 15 of App.’077 teaches that after a certain period of time, the skin cleaning composition remaining on an application site is washed away with water or is wiped away with a wiping material.  Thus, claims 1, 3, 4, 7, 9-12 and 15 of App.’077 render obvious instant claims 27, 28, 30, 31, 39-41, 43 45 and 46 (when one cleanses skin using the composition of claims of App.’077, such method would inherently remove keratotic plugs).
With respect to instant claim 29, since claim 1 of App.’077 teaches that at least one can be used from 2-amino-2-hydroxymethyl-1,3-propanediol, 2-amino-2-methyl-1-propanol and 2-amino-2-methyl-1,3-propanediol, it would have been obvious to one skilled in the art to use 2-amino-2-hydroxymethyl-1,3-propanediol only with a reasonable expectation of success.  Also, the pH range of 8.3-12.5 as taught in claim 1 of App.’077 overlaps with instant range (8.6-12.5) of claim 29, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, claims of App.’077 render obvious instant claim 29.
With respect to instant claim 35, claims of App.’077 do not explicitly teach instant range for the content of the anionic surfactant (A).  However, based on the teachings of clams 11-12 (regarding the mass ratio of (X)/(A1) or (X)/(A2)) of App.’077 and the teaching of claim 4 (regarding the content of (X)) of App.’077, instant range for the content of the anionic surfactant (A) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, claims of App.’077 render obvious instant claim 35.
With respect to instant claims 32, as discussed above, Claim 4 of App.’077 teaches that the content of the component (X) ranges 0.08-35 mass%, and claim 1 of App.’077 teaches the pH of its skin cleansing composition ranges 8.3-12.5.  Both of those ranges overlap with instant ranges of claim 32, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  With respect to instant claims 44, claim 1 of App.’077 teaches the pH of its skin cleansing composition ranges 8.3-12.5.  This range overlaps with instant range of claim 44, thus rendering instant range prima facie obvious.  With respect to instant claims 47-50, the mass ratios (X)/(A1) and (X)/(A2) as taught in claims 11-12 of App.’077 overlap with instant ranges as claimed in claims 47-50, thus rendering instant ranges prima facie obvious.  Thus, claims of App.’077 render obvious instant claims 32, 44 and 47-50 (when one cleanses skin using the composition of claims of App.’077, such method would inherently remove keratotic plugs and suppress protein aggregation as recited in claims 27, 32 and 44).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 27-32, 35 and 43-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 13 of copending Application No. 16/604,034 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1-5 of App.’034 teach a skin cleansing composition (having pH of 8.6-12.5) comprising 0.08-35 mass% of (X) 2-amino-2-hydroxymethyl-1,3-propanediol and (A1) an anionic surfactant having carboxylic acid group or (A2) anionic surfactant having a sulfonic acid group or a sulfate group, with the mass ratio range of (X)/(A1) being 0.1-100  and the mass ratio of (X)/(A2) being 0.01-100 (those ratios overlaps with instant ranges of claims 27, 32 and 44, thus rendering instant ranges prima facie obvious. In re Wertheim, supra).  Claim 8 further more teaches that the (X) 2-amino-2-hydroxymethyl-1,3-propanediol can be used together with one or two selected from 2-amino-2methyl-1-propanol and 2-amino-2-methyl-1,3-propanediol and that such skin cleansing composition has a pH of 8.3-12.5.  Claim 13 of App.’034 teaches that the (X) 2-amino-2hydroxymethyl-1,3-propandiol is present in the amount of 1-35 mass%.  Furthermore, since claims of App.’034 teach a skin cleaning composition, it would have been naturally obvious to one skilled in the art to cleanse skin by applying such composition to the skin, and when one cleanses skin using the composition, it would inherently remove keratotic plugs and suppress protein aggregation as recited in claims 27, 32 and 44.  Thus, claims 1-5, 8 and 13 of App.’034 render obvious instant claims 27-32 and 43-50. 
With respect to instant claim 35, claims of App.’034 do not explicitly teach instant range for the content of the anionic surfactant (A).  However, based on the teachings of clams 4-5 (regarding the mass ratio of (X)/(A1) or (X)/(A2)) of App.’034 and the teaching of claim 13 (regarding the content of (X)) of App.’034, instant range for the content of the anionic surfactant (A) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, claims of App.’034 render obvious instant claim 35.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 27-32, 35 and 43-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 13 of copending Application No. 16/604,034 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 1 of App.’953 teaches a skin cleansing composition comprising 1-25 mass% of (X) 2-amino-2methyl-1-propanol, and claim 8 of App.’953 teaches a skin cleansing composition (with pH of 8.3-12.5) comprising 0.5-10 mass% of 2-amino-2-methyl-1-propanol and 0.5-12 mass% of (Z) which can be 2-amino-2-hydroxymethyl-1,3-propanediol and/or 2-amino-2-methyl-1,3-proopanediol.  It would have been obvious to one skilled in the art to have the skin cleansing composition of the claims of App.’953 to comprise a combination of  0.5-10 mass% of 2-amino-2-methyl-1-propanol and 0.5-12 mass% of 2-amino-2-hydroxymeethyl-1,3-propanediol as the (X) component with a reasonable expectation of success (the total amounts of 2-amino-2methyl-1-propanol and 2-amino-2-hydroxymethyl-1,3-propanediol would be 1-22 mass%, which overlaps with instant range of 0.08-35 mass% of instant claims 30 and 31 as well as with instant range of 0.5-35 mass% of instant claim 32).  Claims 2-3 of App.’953 teach that the skin cleansing composition further comprises (A1) anionic surfactant having a carboxylic acid group and/or (A2) an anionic surfactant having a sulfonic acid group or a sulfate group.  Claims 4 and 5 of App.’953 teaches that the mass ratio (X)/(A1) ranges 1-100, and the mass ratio (X)(A2) ranges 0.1-100.  Those ratios overlap with instant ranges of claims 27, 32 and 44, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Furthermore, since claims of App.’953 teach a skin cleaning composition, it would have been naturally obvious to one skilled in the art to cleanse skin by applying such composition to the skin, and when one cleanse the skin using the composition, it will inherently remove keratotic plugs and suppress protein aggregation as recited in claims 27, 32 and 44.  Therefore, claims 1-5 and 8 of App.’953 render obvious instant claims 27, 28, 30-32 and 43-50.
With respect to instant claim 35, claims of App.’953 do not explicitly teach instant range for the content of the anionic surfactant (A).  However, based on the teachings of clams 4-5 (regarding the mass ratio of (X)/(A1) or (X)/(A2)) of App.’953 and the teaching of claim 8 (regarding the content of (X) (combination of 2-amino-2-methyl-1-propanol and 2-amino-2-hydroxymethyl-1,3-propanediol)) of App.’034, instant range for the content of the anionic surfactant (A) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, claims of App.’953 render obvious instant claim 35.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 5, 2021